DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/266,124 in view of EP 0705962. The copending application discloses the claimed features of the instant application except a joint area between the flat plate and the corrugated plate is provided in a first upstream area including the one end of the catalyst support, and a joint area between the catalyst support and the outer cylinder is provided in a second upstream area including the one end of the catalyst support. EP ‘962 teaches that it is conventional to provide a joint area between the flat plate (2) and the corrugated plate (3) which is provided in a first upstream area including the one end of the catalyst support, and a joint area (via laser welding Figs. 8-9) between the catalyst support (10) and the outer cylinder (8) is provided in a second upstream area including the one end of the catalyst support (Figs. 8 and 9).
Thus, it would have been obvious in view of EP ‘962 to one having ordinary skill in the art to modify the device of the instant application with the joint area configuration as taught by EP ‘962 in order to facilitate in joining the flat plate to the corrugated plate to form a winding catalyst support.

This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.Claims 1 and 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Senta et al. (EP 0705962).
Regarding claim 1, Senta et al. discloses a catalytic device (1) comprising: a catalyst support (10) that is formed by metal leaf-shaped flat plate (2) and corrugated plate (3) being stacked and rolled and supports a catalyst (Fig. 1); and an outer cylinder (8) that houses the catalyst support (10) and supports the catalyst support (10) with one end of the catalyst support made to face an upstream side of exhaust gas and another end of the catalyst support made to face a downstream side of the exhaust gas, wherein, the flat plate (2) and the corrugated plate (3) have a plurality of holes (4), in a flat state in which the flat plate (2) and the corrugated plate (3) are not yet shaped into the catalyst support (10), the plurality of holes (4) form a plurality of first lines by aligning in a first direction that is parallel to a direction of an axis of the catalyst support (10) and form a plurality of second lines by aligning in a second direction that is orthogonal to the first direction  (Figs. 21, 22, 25, 27), a joint area between the flat plate (2) and the corrugated plate (3) is provided in a first upstream area (70) including the one end (42a) of the catalyst support (42), and a joint area (laser welds Fig. 9-10) between the catalyst support (10) and the outer cylinder (8) is provided in a second upstream area including the one end of the catalyst support.
Regarding claim 3, Senta et al. discloses that a predetermined number of the second lines are included in the first upstream area (Figs. 2 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Senta et al. (EP 0705962).
Regarding claim 2, Senta et al. discloses at least one joint area for the catalyst support and the outer cylinder and it would have been obvious in view of Senta et al. to provide a wider or larger joining area to provide additional support between the catalyst support and the cylinder. 
Regarding claim 4, Senta et al. discloses at least the joint area between the flat plate (2) and the corrugated plate (3) is provided in an upstream area and it would have been obvious in view of Senta et al. to provide additional joint area in the downstream area that includes another end of the catalyst support to further enhance the support of the flat and corrugated plates in the catalyst support. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774